Citation Nr: 1200839	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disorder.

3.  Entitlement to a rating higher than 40 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas, which-in pertinent part, denied the claim to reopen the low back and neck claims, and continued a 40 percent rating for the hypertension.

The Veteran appeared at a Travel Board hearing in August 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The Veteran submitted additional evidence for which he waived initial review and consideration by the agency of original jurisdiction.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

A December 2004 rating decision confirmed the denial of compensation under 38 U.S.C.A. § 1151 for the post-operative residuals of degenerative disc disease of the lumbar spine, and the Veteran disagreed with the decision.  A statement of the case (SOC) was issued in August 2005.  There is no indication in the claims file that the Veteran did not receive the SOC or record that postal authorities returned it to VA as undeliverable as addressed.  Neither is there any record in the claims file of the Veteran having submitted a substantive appeal in response to the SOC.  Thus, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 19.32, 20.200 (2011).

The December 2007 rating decision also granted entitlement to service connection for an acquired mental disorder with an initial 10 percent rating; and granted a compensable 10 percent rating for pseudofolliculitis barbae (PFB), both effective in July 2007, and the Veteran appealed.  A January 2009 rating decision granted an increased initial rating from 10 to 50, then to 70 percent, for the mental disorder, effective retroactively to July 2007; continued a 60 percent rating for chronic renal insufficiency; continued 10 percent ratings for stroke residuals and PFB; denied an earlier effective date for the PFB compensable rating; and, denied entitlement to service connection for posttraumatic stress disorder, diabetes mellitus, eczema, and for residuals of a right eye injury.  The Veteran also disagreed with those determinations.

An SOC was issued in March 2010.  There is no indication in the claims file that the Veteran did not receive the SOC, or record that postal authorities returned it to VA as undeliverable as addressed.  Neither is there any record in the claims file of the Veteran having submitted a substantive appeal in response to the SOC.  Thus, none of those issues are before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 19.32, 20.200.


FINDINGS OF FACT

1.  By a rating decision in July 1998, the RO denied a claim of entitlement to service connection for a neck disorder (on the basis that new and material evidence had not been submitted to reopen the claim).  The Veteran did not appeal the decision.

2.  By a rating decision in April 2003 after a de novo review, the RO denied a claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal the decision.

3.  Evidence submitted since the July 1998 rating decision is cumulative to evidence previously of record; it is not material to the claim and does not by itself or when considered with previous evidence of record raise a reasonable possibility of substantiating the service connection claim for a neck disorder.

4.  Evidence submitted since the April 2003 rating decision is cumulative to evidence previously of record; it is not material to the claim and does not by itself or when considered with previous evidence of record raise a reasonable possibility of substantiating the service connection claim for a low back disorder.

5.  The preponderance of the evidence shows the Veteran's service-connected hypertension has not manifested with diastolic pressure of predominantly 130 or more during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision that determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for a neck disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The evidence received since the RO's July 1998 determination is not new and material, and the claim for entitlement to service connection for a neck disorder is not reopened.  38 U.S.C.A. § 5108; (West 2002) 38 C.F.R. § 3.156(a) (2011).

3.  The RO's April 2003 decision that determined there was no evidence that the Veteran manifested a chronic low back disorder from active service, and that there was no continuity of symptomatology from active service, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  The evidence received since the RO's April 2003 determination is not new and material, and the claim for entitlement to service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The requirements for an evaluation higher than 40 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The August 2007 letter also informed the Veteran of the reason his prior service connection claims were denied and the type evidence that would constitute new and material evidence.  The Board finds the August 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b) (2011); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); and, Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  September 2007 and February 2008 VA examination reports contain sufficient evidence for evaluating the Veteran's hypertension in the context of the rating criteria.  Although a VA examination was not provided in connection with the Veteran's low back and neck claims, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, those two claims have not been reopened; thus, an examination is not required.  Neither the Veteran nor his representative asserts any failure to assist with the claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the claims on appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. New and Material Evidence

Background and Legal Criteria

In April 1997, the Veteran filed for VA benefits, including for service connection for neck and back disorders.  An August 1997 rating decision reflects that service treatment records of October 1984 noted complaints of upper back pain secondary to weight lifting, and the diagnosis was acute myalgia.  In November 1984, the Veteran was placed on a Profile for upper back spasms that restricted him to lifting no more than 20 pounds.  In April 1985 the Veteran again complained of low back pain, and the examiner diagnosed a muscle strain, unresolved.  X-rays were within normal limits.  The rating decision also reflects that service treatment records noted complaints of neck pain times three days and myospasm in August 1987, and that the Veteran denied having sustained any neck trauma.  Physical examination revealed full range of motion with pain over the trapezium.  X-rays revealed no abnormalities, and treatment was application of heat.  The Veteran was also issued a temporary profile.  The Veteran's October 1987 Report of Medical History for his physical examination at separation reflects that he denied any complaints of recurrent back pain or bone or joint abnormality.  The October 1987 Report of Medical Examination for Separation reflects that all areas were assessed as normal.  The examiner noted that the Veteran denied any significant medical history.  The Veteran was deemed physically fit for separation from active service.

The August 1997 rating decision also noted a May 1997 VA examination report which noted the Veteran reported he hurt his neck in a motor vehicle accident in September 1990 and missed three to six months from work.  The Veteran's family physician did not diagnose any broken bones.  X-rays of the cervical spine showed no defect, and the examiner did not diagnose a cervical spine or neck disorder, as the VA examination showed no residuals.  The August 1997 rating decision determined that there was no evidence of chronic neck disease or disability that was incurred during active service.

The May 1997 VA examination report reflects that physical examination of the back revealed flexion to 45 degrees, extension to 15 degrees, lateral flexion to 20 degrees, and rotation to 15 degrees.  The Veteran could walk on his heels and toes, though slowly, and he rose from the examination table fairly well.  The examiner noted the Veteran's obesity.  X-rays showed normal curvature of the lumbar spine; no abnormalities were shown.  No residuals were shown on the current VA examination.  The August 1997 rating decision determined that there was no evidence of chronic low back disease or disability that was incurred during active service.

In March 1998 the Veteran sought to reopen his claims.  He asserted that he hurt his back during his active service prior to his 1990 motor vehicle accident.  A July 1998 rating decision noted the May 1998 VA examination.  The May 1998 VA examination report noted the Veteran's remote cervical and lumbar spine injury in the 1990 accident, and the examiner diagnosed a recurrent mechanical cervical and lumbar sprain without bone changes.  Also added to the record was documentation related to the Social Security Administration award of benefits to the Veteran for his neck and low back disorders, which included the VA records.  The July 1998 rating decision noted the August 1997 rating decision determined there was no evidence of chronic disease or disability, and that the Veteran had not submitted new and material evidence on that issue.  The Veteran was notified of the decision that same month, and he did not appeal.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

A June 1999 rating decision determined the Veteran had not submitted new and material evidence to show a chronic disease or disability that dated from active service regarding the low back claim.  A July 1999 RO letter informed him of the decision, and he did not appeal.

In April 2001 the Veteran was shown to have a herniated disc that was superimposed on a left broad disc bulge.  He underwent an L5-S1 laminectomy in July 2001.  An April 2003 rating decision reflects that, due to the enactment of the VCAA, the RO conducted a de novo review of the Veteran's low back claim.  The April 2003 rating decision determined there was no evidence of the Veteran's currently diagnosed low back disorder in the service treatment records, and there was no evidence of continuity of treatment of the event noted in the service treatment records to the then current date.  The Veteran was notified of the decision that same month, and he did not appeal.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  "New: evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), the claim should be reopened).

Analysis

VA received the Veteran's current claim to reopen in July 2007.  The evidence added to the record since the July 1998 rating decision for the neck disorder, and the April 2003 rating decision for the low back disorder, consists of the Veteran's VA and private in- and outpatient records, VA examination reports conducted for other claims, and his written statements and hearing testimony.

The treatment records show the treatment and maintenance of the Veteran's currently diagnosed disorders and disabilities.  None of the records note an assessment or opinion of a physician or other medical authority that indicates the Veteran's low back or neck disorder is related to his active service.  Although the treatment records added to the file are new in the sense that they were not available to rating authorities at the time of the July 1998 or April 2003 decisions, they are not in fact material.   See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing a veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).

A similar result applies to the Veteran's written statements and sworn testimony at the hearing.  While the Veteran submitted written statements over the years, he had not appeared at a hearing before either an RO or Board hearing official.  Nonetheless, the Veteran's testimony is redundant and cumulative of the evidence already of record, as he testified to no more than his current neck and back disorders are residuals of the symptoms he exhibited during his active service.  This was the original premise of the Veteran's claim for benefits in 1997, and it was previously rejected.

In light of these facts, the Board finds that the treatment records, examination reports, and the Veteran's statements and testimony, when considered with the evidence previously of record, are not sufficient to trigger the necessity of a VA examination under the VCAA.  See Shade, 24 Vet. App. at 110.  Neither do they raise a reasonable possibility of proving the claim.  Hence, the Board is constrained to find new and material evidence has not been submitted.  38 C.F.R. § 3.156(a).

Since the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the-doubt rule is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III. Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


Analysis

By way of history, the Veteran manifested elevated blood pressure readings during his active service.  A March 1990 rating granted entitlement to service connection with a 10 percent rating, effective in September 1989.  An August 1995 granted an increased rating from 10 to 20 percent, effective in August 1995.  The rating was subsequently reduced to 10 percent due to failure to report for an examination.  An April 2006 rating decision granted an increase from 10 to 20 percent, effective in July 2003; and from 20 to 40 percent, effective in January 2005.  A June 2007 Board decision affirmed that allowance.  VA received the Veteran's current claim for an increased rating in July 2007.

The applicable rating criteria provide for a 40 percent rating where diastolic pressure is predominantly 120 or more; and the maximum schedular rating of 60 percent where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2011).

A September 2007 VA examination report reflects that the Veteran's blood pressure reading was 193/124.  Hence, the December 2007 rating decision continued the 40 percent rating.  After the Veteran's appeal, another examination was arranged.  A February 2008 VA heart examination report reflects that the Veteran weighed 321 pounds, and his blood pressure readings were 180/112; 158/104.  The claims file contains a compendium of the Veteran's VA in- and outpatient records related to his hypertension for the period July 2007 to July 2008.  The Board finds that those records show numerous instances of acute exacerbations of the Veteran's blood pressure, primarily due to his noncompliance with his medication regimen, and that his blood pressure was stabilized on treatment.  For example, the Veteran's blood pressure was 236/139 in November 2007 upon presentation at an emergency room.  The records do not, however, show the Veteran's diastolic pressure to have chronically-that is, predominantly, manifested at 130 or more.  Further, the treatment records show the medical assessments of uncontrolled hypertension to primarily have been due to the Veteran's systolic readings.  However, the criteria for ratings higher than 20 percent are based on the diastolic readings.  See 38 C.F.R. § 4.104, DC 7101.

The VA records show that from mid-July 2007 to the end of the month, the Veteran's highest diastolic reading was 125.  The complete reading was 190/125.  The highest diastolic reading in August 2007 was 117.  In September 2007 it was 115.  Near the end of September 2007, the Veteran's blood pressure reading was 160/97.  In early November 2007 the Veteran's diastolic reading was 139, but that was an acute event, as shown by subsequent readings.  By the end of that day it was 146/68.  The highest reading throughout the remainder of November 2007 was 114.  The highest diastolic reading in December 2007 was 109.  In early January 2008, the Veteran had a diastolic reading of 121, and in late January 2008, 120; but in between the Veteran's diastolic reading did not exceed 90.  In February 2008 there was a diastolic reading of 122 but not one that approached 140.  The highest diastolic reading in March 2008 was 114; April, 108; May, 108; June, 110; and, in July, in the 90s.  The Board's review of the Veteran's records from mid-July 2008 to October 2010 does not reveal diastolic readings of predominantly 130 or more.  

Thus, the Board finds the preponderance of the evidence shows the Veteran's hypertension more nearly approximates the assigned 40 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.104, DC 7101.  The Board finds no factual basis for a staged rating for any part of the rating period as, as noted and found earlier, the Veteran's isolated diastolic reading higher than 130 was not predominant or chronic.  The Board has considered the Veteran's testimony on the matter, but the contention that there have been predominantly higher blood pressure readings has not been substantiated by the actual blood pressure readings of record that were taken in the course of treatment and examination.  The benefit sought on appeal is denied.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a low back disorder.  The claim to reopen is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a neck disorder.  The claim to reopen is denied.

Entitlement to an evaluation higher than 40 percent for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


